                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Gary Lee Craig                                                   Docket No. 7:18-CR-141-lFL

                                     Petition for Action on Probation

COMES NOW Kristyn Super, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Gary Lee Craig, who, upon an earlier plea of guilty to FECA
Fraud, in violation of 18 U.S.C. § 1920, was sentenced by the Honorable Robert B. Jones, Jr., U.S.
Magistrate Judge, on March 28, 2019, to 12 months probation und~r the conditions adopted by th¥ court.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On March 28, 2019, at the time of sentencing, it was ordered that the defendant cooperate in the collection
of DNA as directed by the probation officer. This officer has spoken with defense counsel and the Special
Assistant US Attorney regarding this condition and it appears that this was included in the judgment in
error. Given that this offense is a misdemeanor, it appears that he should not be required to submit his
DNA.

PRAYiNG THAT THE COURT WILL ORDER that probation be modified and the condition ordering
that the defendant cooperate in the collection of DNA be removed.



Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.
                    I'

Isl Robert L. Thornton                               Isl Kristyn Super
Robert L. Thornton                                    Kristyn Super
Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                      200 Williamsburg Pkwy, Unit 2
                                                      Jacksonville, NC 28546-6762
                                               ~     ·Phone: 910-346-5104
                                                      Executed On: April 12, 2019

                                       ORDER OF THE COURT

Considered and ordered this / ,S- day of __  tp+--"-"~(     ____,2019, and ordered filed and
           of the records in the above case.
